IN THE COURT OF APPEALS OF IOWA

                                       No. 15-1085
                                Filed September 23, 2015


IN THE INTEREST OF T.H., T.H., AND T.H.,
Minor Children,

K.H., Mother,
Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Pottawattamie County, Gary K.

Anderson, District Associate Judge.



          The mother appeals the district court’s termination of her parental rights to

her children, T.H., T.H., and T.H. AFFIRMED.



          Scott Strait, Council Bluffs, for appellant mother.

          Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, Matthew Wilbur, County Attorney, and Dawn Landon,

Assistant County Attorney, for appellee State.

          Roberta Megel of the State Public Defender, Council Bluffs, for appellee

father.

          Marti Nerenstone, Council Bluffs, attorney and guardian ad litem for minor

children.



          Considered by Danilson, C.J., and Vogel and Tabor, JJ.
                                            2


VOGEL, Judge.

       The mother appeals the termination of her parental rights to her three

children, asserting the State did not prove the allegations of Iowa Code section

232.116(1)(d), (e), or (i) (2013); the State did not make reasonable efforts to

reunify her with the children; and termination is not in the children’s best

interests.   We conclude the court properly terminated the mother’s rights

pursuant to paragraph (d), after the offer of reasonable reunification services.

Furthermore,    due   to   the   mother’s       unresolved   mental   health   issues,

unemployment, and lack of housing, it is in the children’s best interests the

mother’s rights are terminated. Consequently, we affirm the district court’s order

terminating the mother’s parental rights.

       The children, T.H.-1 born in 2000, T.H.-2 born in 2001, and T.H.-3 born in

2007, were removed from mother’s care in June 2014. They have been living

primarily with their maternal grandparents since October 2011. The Department

of Human Services (DHS) became involved approximately seven years ago, with

a prior child in need of assistance (CINA) adjudication. The June 2014 removal

came after the mother was in a physical altercation, biting T.H.-2 over a cell

phone struggle. The mother also assaulted her own mother. In November 2014

she pleaded guilty to child endangerment causing bodily injury. This incident

also resulted in a founded child-abuse assessment. Following a July 16, 2014

hearing, the children were adjudicated CINA pursuant to Iowa Code section

232.2(6)(b), (c)(2), and (n), and remained in their grandparent’s care.

       The mother has mental health issues, which include bipolar disorder,

anger management problems, and an unspecified personality disorder with
                                         3


schizoid and anti-social traits. Individual counseling was recommended, but the

mother has failed to consistently attend appointments. The DHS worker noted

that: “It appears [the mother] has never truly gotten a grasp on her issues. This

worker feels that she has a long road ahead of her to work through her issues

and to understand how her mental health affects her and the others around her.”

Additionally, the mother has suffered from substance abuse issues, though her

psychological evaluation noted she did not have cannabis or amphetamine use

disorder. The three drug screens for which the mother appeared—in November

and December 2014—were negative.

       During the course of the underlying proceedings, the mother was

combative with DHS workers, blaming them when things did not work out for the

mother. She also refused to engage the majority of the times the DHS worker

attempted to contact her. At the adjudication hearing held on October 9, 2014,

the mother verbally attacked anyone who she believed had a negative opinion of

her. When court personnel requested that she cease verbally harassing those

around her, the mother refused, and she was arrested for disorderly conduct.

       The mother’s housing situation has remained unstable throughout the

pendency of these proceedings. She has never maintained her own residence;

rather, she has stayed with different individuals or has lived in her vehicle. At the

termination hearing, the mother testified she was living in Omaha, Nebraska, or

“wherever my car sits.” The mother is pregnant with twins fathered by an on-

again-off-again paramour, who has been violent towards the mother. As of the

time of the termination hearing, the mother was not employed due to medical

issues related to her pregnancy.
                                           4


       The following services have been offered to the mother: supervised

visitation; individual counseling; family safety, risk, and permanency services;

transportation; housing referrals; employment referrals; emergency assistance

availability; community resource information; and drug screens.

       Following the mother’s minimum cooperation with offered services, a

termination of parental rights petition was filed in November 2014, and came on

for hearing on January 6, 2015. The hearing was suspended until March 24, so

the mother could engage is services. However, the mother’s attempts to properly

interact with the children failed. As the DHS worker noted:

       During the final interaction, [T.H.-1] had written a letter to [the
       mother] stating that he no longer wanted to see her. [The mother]
       did not take this well and she blew up. [The mother] tore up his
       letter and some other papers she had in her hands and threw them
       in his face. Reportedly [the mother] then left the office and found
       her mother in the waiting area and got nose to nose with her
       screaming in her face. [T.H.-1] was left upset by this interaction.

The contested termination hearing was held from Marcy 24 to March 27, 2015.

On June 9, 2015, the district court filed an order terminating the mother’s

parental rights1 pursuant to Iowa Code section 232.116(1)(d), (e), and (i), and

she now appeals.2

       We review termination proceedings de novo. In re S.R., 600 N.W.2d 63,

64 (Iowa Ct. App. 1999). The grounds for termination must be proved by clear

and convincing evidence. Id. Our primary concern is the child’s best interest. Id.

When the court terminates parental rights on more than one statutory ground, we



1
 The father’s rights were also terminated; he does not appeal.
2
 The children’s guardian ad litem filed the response to the mother’s petition on appeal,
which the State joined without further argument.
                                          5


only need to find grounds to terminate under one of the sections cited by the

court to affirm. Id.

       To terminate parental rights pursuant to Iowa Code section 232.116(1)(d),

the State must establish:

               (1) The court has previously adjudicated the child to be a
       child in need of assistance after finding the child to have been
       physically or sexually abused or neglected as the result of the acts
       or omissions of one or both parents, or the court has previously
       adjudicated a child who is a member of the same family to be a
       child in need of assistance after such a finding.
               (2) Subsequent to the child in need of assistance
       adjudication, the parents were offered or received services to
       correct the circumstance which led to the adjudication, and the
       circumstance continues to exist despite the offer or receipt of
       services.

Iowa Code § 232.116(1)(d)(1)–(2); see also In re T.S., __ N.W.2d __, 2015 WL
4758214, at *9 (Iowa Ct. App. February 25, 2015) (holding a prior CINA

adjudication under Iowa Code section 232.2(6)(b), wherein a finding of physical

harm to the child was made, must have occurred for the court to terminate

parental rights pursuant to paragraph (d)).

       The record establishes the State proved by clear and convincing evidence

the mother’s rights may be terminated to each child pursuant to paragraph (d).

The record shows the children had a prior CINA adjudication seven years ago.

In the current proceeding, the children were adjudicated CINA under Iowa Code

section 232.2(6)(b), (c)(2), and (n), pursuant to the district court’s finding physical

injury occurred due to the mother’s actions when attacking T.H.-2. The DHS

worker testified there was no improvement following the mother’s receipt of

services. Consequently, the first requirement of paragraph (d) was met. See

Iowa Code § 232.116(1)(d)(1).
                                          6


       The mother was then offered services to correct the situation; however,

she only minimally participated.      She demonstrated no improvement, instead

demonstrating parenting skills that pose an imminent danger to the children. She

also remained combative with family members and individuals involved in the

underlying proceedings. Given this record, we do not agree with the mother’s

contention the State failed to offer her proper reunification services—which were,

ostensibly, requested by the mother. Moreover, it is clear from the mother’s

behavior that more time will not correct the situation, particularly given DHS has

been involved with the mother and children for the past seven years. See In re

J.E., 723 N.W.2d 793, 798 (Iowa 2006) (noting a parent’s past actions are

indicative of her future behavior).

       Furthermore, termination of the mother’s parental rights is in the children’s

best interests. The children have been out of the mother’s care for the past three

years, and they are in need of permanency. The mother’s mental health issues

remain unresolved, despite the mental-health services offered, and still the

children cannot be returned to her care. As the DHS worker noted:

       This worker cannot recommend reunification at this time not only
       due to the continued lack of mental health treatment, but also due
       to the lack of basic parenting capabilities. [The mother] does not
       have a home for her children . . . . [The mother] has been denied
       for housing due to her criminal assault charges and quite possibly
       her renting history. [The mother] also does not make adequate
       money for landlords to allow her to rent a larger home.

“We have repeatedly followed the principle that the statutory time line must be

followed and children should not be forced to wait for their parent to grow up.” In

re N.F., 579 N.W.2d 338, 341 (Iowa Ct. App. 1998); see also Iowa Code

§ 232.116(2).    The mother has continuously demonstrated she is unable to
                                          7


parent the children, and it is in their best interests that her rights are terminated.

Consequently, we affirm the order of the district court terminating the mother’s

parental rights to her three children.

       AFFIRMED.